Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 1.  The “ventilation means” recited in claim 1 is interpreted to be fan or turbine (see paragraph 24 publication of the application).  The “means for heating the product” recited in claim 1 is interpreted to be heater (see abstract).  The “means for creation or injection of steam” recited in claim 1 is interpreted to be steam by water (see paragraph 25 publication of the application).  The “means for agitating air on a hot heat exchanger or an electric heating element” recited in claim 1 is interpreted to be heating of the air (see paragraph 34 publication of the application).   The “means for cooling the air” recited in claim 1 is interpreted to be a system for extracting from the chamber heat energy from the air (see paragraph 26 publication of the application).   The “means for regulating the temperature of the misted” recited in claim 1 is interpreted to be central unit (see paragraph 78 publication of the application). The “at least one refrigeration unit” recited in claim 1 is interpreted to be cooling water (see paragraph 78 publication of the application).   
  
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 3.  The “means for agitating air on a cold heat exchanger” recited in claim 3 is interpreted to be heating of the air (see paragraph 34 publication of the application).  
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 4.  The “means for creation or injection of steam in the chamber” recited in claim 4 is interpreted to be a steam outlet in the chamber (see paragraph 24 publication of the application).  
The rest of the claims are also rejected because each claim depends on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6447827) in views of Shimoda (JP 2000-262264).
For claim 1, Anderson teaches an installation for thawing or tempering frozen food products (abstract, lines 1-5) (fig.4-5), including:
 	a chamber (72 as shown in fig.4) for receiving the products to be thawed or tempered (abstract, lines 1-5), ventilation means (fan 94 as shown in fig.4), for establishing a forced flow of air in the chamber at a speed greater (col.12, lines 25-30),
 	means for heating (120 as steam injection and 130 nozzle spraying hot water as shown in fig.4 and 5) the products (food products present in the chamber (72) (col.13, lines 10-20), including at least one of the following: (i) means (120 as steam injection for creation or injection of steam (120) in the chamber (72), (ii) means for spraying (130 130 nozzle spraying hot water), showering or misting hot water or water at room temperature (col.13, lines 10-32),
 	an installation water supply (the main water supply entrance valve 106 as shown in fig.4-5) configured to be connected to a domestic water network (132 and 122 as shown in fig.4-5) for receiving network water (col.12, lines 34-40);
 	means for cooling (48 and 66 as shown in fig.2-3) the air in the chamber (72) includes means for misting, showering or spraying cooled water (146a-d as shown in fig.4-5) into the chamber (72) (abstract, lines 1-5) (col.11, lines 30-36 and col.14, lines 5-20),
 	means for regulating (104 as shown in fig.4) the temperature of the cooled water to a set value chosen as  a function of at least one of time, a core temperature of the products, and a surface temperature of the products (col.13, lines 60-68 to col.14, lines 1-26).

    PNG
    media_image1.png
    537
    784
    media_image1.png
    Greyscale

 	Anderson fails to teach forced air circulation in the chamber at a speed greater than or equal to 5 m/s, at least one refrigeration unit to cool the network water to a desired temperature as cooled water.
	Shimoda teaches, similar thawing or tempering frozen food products, forced air circulation in the chamber at a speed greater (par.12 on machine translation) and at least one refrigeration unit (7A and 7B as shown in fig.9) to cool the network water to a desired temperature as cooled water (par.12 on machine translation). Anderson in views of Shimoda does not explicitly teach speed greater than or equal to 5 m/s.
It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include refrigeration unit as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract). Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Anderson in views of Shimoda with specific speed greater than or equal to 5 m/s, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.12). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to speed ranges for the purpose of allowing to spread of the water mist, vapor and/or the steam within the interior of the chamber in order to accommodate different size of the chamber (the smaller of the chamber, the less speed required and the bigger the chamber requires higher speeds to dissipate the water within the chamber equally) (MPEP 2144.05). 
	For claim 2, Anderson further teaches wherein the heating means includes the means of spraying, showering or misting the heating water at a temperature greater than or equal to 15°C (col.3, lines 30-60, col.8, lines 5-45) (fig.1-3).
 	For claim 3, Anderson further teaches wherein the means for cooling further includes means for circulating air on a cold heat exchanger (120 and 130 as shown in fig.4-5) (col.13, lines 10-32) (abstract).
 	For claim 4, Anderson further teaches wherein the heating means includes the means for injecting or creating steam in the chamber (72) (col.13, lines 10-32).
 	For claim 5, Anderson fails to teach wherein the at least one refrigeration unit is configured to cool the network water to a temperature less than or equal to 10°C.
	Shimoda further teaches wherein the at least one refrigeration unit is configured to cool the network water to a temperature less than or equal to 10°C (par.12 on machine translation). It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include refrigeration unit as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract).
 	For claim 6, Anderson further teaches wherein the heating means includes the circulating means that is configured to circulate the air within a closed circuit (abstract, lines 1-9).
 	For claim 7, Anderson further teaches a frame (78 as shown in fig.4-5) with a wall (the wall of the 78 as shown in fig.4-5) at least partially defining the chamber (72 as shown in fig.4-5).
Anderson fails to teach wherein the refrigeration unit is supported by the wall of the frame.
 	Shimoda further teaches wherein the refrigeration unit (7A as shown in fig.9) is supported by the wall of the frame (2C as shown in fig.9). It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include refrigeration unit as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract).
 	For claim 8, Anderson further teaches wherein the ventilation means (94 as shown in fig.4-5) is configured to establish horizontal or forced air circulation in the chamber (72) (col.4,lines 30-45, col.12, lines 25-30)  
 	Anderson fails to teach at a speed greater than or equal to 10 m/s in at least one location of the chamber.
 	Shimoda teaches forced air circulation in the chamber at a speed greater at least one location of the chamber (par.12 on machine translation). Anderson in views of Shimoda does not explicitly teach speed greater than or equal to 10 m/s.
It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include forced air circulation in the chamber at a speed as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract). Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Anderson in views of Shimoda with specific speed greater than or equal to 10 m/s, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.12). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to speed ranges for the purpose of allowing to spread of the water mist, vapour and/or the steam within the interior of the casing (MPEP 2144.05). 
 	For claim 9, Anderson further teaches wherein the heating means includes the means for spraying, showering or misting the heating water at a temperature of at least 20°C (col.3, lines 30-60, col.8, lines 5-45) (fig.1-3).
 	For claim 10, Anderson further teaches wherein the means for spraying, showering or misting is configured to provide the heating water prior to the cooling means misting, showering or spraying the cooled water into the chamber (col.13, lines 10-32).
 	For claim 11, Anderson further teaches wherein the heating means includes the means for injecting or creating stream in the chamber at a temperature of between 95°C and 152°C (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32).
 	For claim 12, Anderson further teaches wherein heating means includes the means for injecting or creating stream in the chamber by diffusion of low pressure steam (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32).
 	For claim 14, Anderson further teaches wherein the means for misting, showering or spraying the cooled water is configured to supply the cooled water at a temperature below 10°C (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32).
 	For claim 15, Anderson further teaches wherein the means for misting, showering or spraying the cooled water is configured to supply the cooled water at a temperature below 6°C (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32).
 	For claim 16, Anderson further teaches wherein the ventilation means (94 as shown in fig.4) initially establishes the horizontal or vertical forced air circulation in the chamber at the speed greater than or equal to 5 m/s and subsequently at a reduced speed (the speed is controlled in cycle) (col.4,lines 30-45, col.12, lines 25-30) .
	Anderson fails to teach at a speed greater than or equal to 10 m/s.
 	Shimoda teaches a speed greater than or equal (par.12 on machine translation). Anderson in views of Shimoda does not explicitly teach speed greater than or equal to 10 m/s.
It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include forced air circulation in the chamber at a speed as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract). Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Anderson in views of Shimoda with specific speed greater than or equal to 10 m/s, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.12). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to speed ranges for the purpose of allowing to spread of the water mist, vapour and/or the steam within the interior of the casing (MPEP 2144.05). 
 	For claim 17, Anderson further teaches wherein the ventilation means (94) initially establishes the horizontal or vertical forced air circulation in the chamber during a first mode at the speed (when the fan is on) and subsequently during a second mode (when the fan is off) at a reduced speed (the speed is controlled in cycle by 104) (col.4,lines 30-45, col.12, lines 25-30), wherein a timing of the first mode and the second mode 1s a function of the core temperature or the surface temperature of the food products (the speed is controlled in cycle thru element 104 as shown in fig.4) (col.4,lines 30-45, col.12, lines 25-30).
 	Anderson fails to teach at a speed greater than or equal to 10 m/s.
 	Shimoda teaches a speed greater than or equal (par.12 on machine translation). Anderson in views of Shimoda does not explicitly teach speed greater than or equal to 10 m/s.
It would have been obvious to one ordinary skill in the art before effective filling date to modify the cooling system of Anderson to include forced air circulation in the chamber at a speed as taught and suggested by Shimoda for purpose to carry out thawing by a third cold mist except thawing by heat or water flow by contacting steam and cold mist generated by a specific method from water having a specific temperature to materials to be cooled in a cold mist generating chamber unit (Shimoda, abstract). Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Anderson in views of Shimoda with specific speed greater than or equal to 10 m/s, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed)(par.12). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to speed ranges for the purpose of allowing to spread of the water mist, vapour and/or the steam within the interior of the casing (MPEP 2144.05). 
 	For claim 18, Anderson further teaches wherein the heating means is configured to be interrupted while the means for misting, showering or spraying the cooled water into the chamber is maintained (col.13, lines 60-68 to col.14, lines 1-26).
 	For claim 19, Anderson further teaches wherein the means for misting, showering or spraying the cooled water into the chamber is configured to deliver the cooled water at a first temperature at a start of the thawing or tempering process and at a second temperature at an end of the thawing or tempering process, wherein the second temperature is less than the first temperature (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32 and lines 60-68 to col.14, lines 1-26).
 	For claim 20, Anderson further teaches wherein the first temperature is greater than 10°C and the second temperature is less than 6°C. 17 (col.3, lines 30-60, col.8, lines 5-45 and col.13, lines 10-32).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6447827) in views of Shimoda (JP 2000-262264) as applied to claims above, and further in view of Kanzaki et al (2004/0232140).
Anderson, as modified by Shimoda, teaches all the limitation as previously set forth except forth wherein the heating means includes the electromagnetic system that includes a microwave.
Kanzaki teaches, similar heating system, heating means includes the electromagnetic system that includes a microwave (par.101, lines 1-5). It would have been obvious to one ordinary skill in the art before effective filling date to modify the heating system of Anderson, as modified by Shimoda, to include a microwave as taught and suggested by Kanzaki in order separately or at the same time for heat-treating the heated material, while air in the heating chamber is agitated, the air is circulated in the heating chamber (Kanzaki, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761